Conlan, J.
The action was to recover the value of certain alterations and repairs to a building. Certain things which were to be done under the original contract were varied by a subsequent contract, and it is claimed by the plaintiff that, under a still further agreement, there were certain extras called for, and which were required to be done in compliance with certain rules and regulations fixed by law.
The defendant pleads non-performance and alleges a counterclaim. The evidence is conflicting upon the question of extra work, and upon the question of performance. In the charge to the jury, the whole case was presented to them under all of the contracts and on all of the evidence, and the claims of the respective parties were fully explained. That the charge was eminently satisfactory to the parties is evidenced by the fact that no exception broad enough to cover any portion of the same was taken, and only reached to the form of language employed in certain requests made by the defendant. Upon an examination of the record, we do not find any errors which call for an interference with the result reached by the jury, and the judgment and order appealed from should be affirmed, with costs.
Fitzsimons, Ch. J., and Hascall, J., concur.
Judgment and order affirmed, with costs.